DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 10/10/2022. Claims 1, 10, 11, 13, 15-17and 22 are amended. Claim 24 is cancelled. Claims 1-23 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling 2019/0389602 in view of Dunn 20150210408, Haque 2016/0047364 and Kim "Microfabrication of air core power inductors with metal-encapsulated polymer vias"
Regarding claim 1, Schilling teaches an apparatus (cubic satellite 10 [0065] “FIG. 2 displays a first embodiment of a small satellite in a primarily cubic configuration.”) comprising: a power converter (the DC/DC converters of the accumulator power supply 126 and energy control system 130), including a plurality of electrical components (the components show in Fig. 12 for 126 and 130), to provide operating power to load terminals (the power provided to the output terminals from the 130 shown as outgoing arrows in Fig. 12); circuit board (baseplate board 48 and EPS plug in board 14); and an electric-propulsion thruster (the plurality of thrusters 50), including a housing (the housing defined by 48 and the plurality of housing walls 46) providing a cavity (the space within the housing) and having at least one structurally-rigid side wall along the cavity (the collective of the housing walls 46 except for the 46 opposing 48) and integrating the circuit board (see Fig. 6 and [0072] FIG. 6 displays, in individual FIGS. 6a to 6d , assembly steps of an embodiment of a small satellite 10 according to the invention. In FIG. 6a, the baseplate board 48 is shown with the mating side 80, on which the individual sockets 54 are arranged, which are connected to each other by a data and power bus 56. At the boundary socket 54 an I/O-board 78 is inserted…Both, the baseplate board 48 and the I/O-board 78 includes housing wall connectors 58, which are in a position to electrically contact adjacent housing walls 46 to receive by example power from the photovoltaic cells 66 thereon… [0073] In FIG. 6b are further plug-in boards 14 are inserted, in particular an EPS board for provision of a power supply, an ADCS-board for provision of an attitude and propulsion control, a OBDH board for provision of a higher-level computer functionality and a COMM board for provision of a communication capability. Furthermore, a sensor board SENS for provision of a sensor capability is inserted in the baseplate board 48, by example for Earth observation, weather observation and various monitoring functionalities. [0074] In FIG. 6c, a further expansion stage is shown, in which the frame rods 44 are arranged orthogonally to the baseplate board 48 and parallel to the edges of the plug-in board 14. … The individual functional plug-in boards 14 are mechanically connected to each other by the stabilizing elements 28 in form of a screw. [0075] Finally, FIG. 6d shows the assembly of the housing walls 46), the electric-propulsion thruster to propel the apparatus in response to a change in electrical-energy at the load terminals (since the electric-propulsion thruster is an electrical subsystem, it would derive its operating power from the load terminals, as such, the electric propulsion thruster would propel the apparatus in response to a change in electrical-energy at the load terminals). 
Schilling as discussed above does not teach wherein the at least one circuit board is at least one printed circuit board (PCB) including at least one layer at which the electrical components are secured.
Dunn teaches additively manufacturing a satellite or spacecraft wherein the traces for the electrical components are printed into the structure (the walls of Schilling being the at least one layer) and the electronic components are secured to the traces of the layer during the manufacturing process ([0016] In an aspect, a satellite or other spacecraft may be additively manufactured in its entirety with electronic components placed and embedded within the structure itself. Using an additive manufacturing process, conductive traces may be printed into the structure during the manufacturing process, with electronic components attached robotically or manually in order to connect to the conductive traces and to the structure. In this manner, a satellite may be produced having no types of nuts, bolts, cables, wires, or other fastener. The satellite is a solid structure with a non-homogenous set of materials that together functions in the specified manner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling with Dunn so as to provide an integral structure where the structures of Dunn are reproduced as printed circuit boards to allow the fabrication of the satellite without any connectors or external wiring (see [0016] supra).
Schilling as discussed above does not teach wherein the electrical component comprise inductors and other electrical components.
Haque (Fig. 2 and Fig. 7) teaches a micropropulsion system having a plurality of plasma thrusters wherein each plasma thruster (Vacuum Arc Thruster 506) has an associated plasma power unit (PPU 505) each PPU comprising an inductor (801).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn with Haque so as to substitute the Vacuum Arc Thrusters and the associated PPU connectivity from micropropulsion system as taught by Haque for the plasma thrusters and undisclosed thruster power supply of Schilling since Haque teaches the configuration of Fig. 7 is expected to be a common form of small spacecraft micropropulsion ([0064] In FIG. 7, a plural set of vacuum arc Thruster Chains in an array configuration is presented, representing a common form of small spacecraft micropropulsion that is expected to be utilized in many space missions).
 Schilling in view of Dunn and Haque as discussed above does not teach wherein the plurality of inductors is implanted in conductors traces in the PCB.
Kim teaches manufacturing inductors as implanted traces within a PCB (see Fig. 2 which shows an air core inductors implemented as PCB traces) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with Kim so as to provide the inductors as implanted in conductors traces in the PCB to facilitate greater degrees of miniaturization without sacrificing inductor performance (“Incorporation of miniaturized integrated power conversion subsystems, such as switching converters, into electronic systems has the potential to impact overall system size, improve energy utilization and increase system functionality, especially in systems requiring multiple levels of voltage or current for operation. … to achieve higher degrees of miniaturization in this frequency range without sacrificing inductor performance.”).
Regarding claim 2, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim as discussed above also teaches wherein the electric-propulsion thruster is at least one of: an electro-thermal thruster (the vacuum arc thrusters of Haque); an electro-static thruster; and an electro-magnetic thruster. Regarding claim 8, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
Schilling further teaches wherein the electric-propulsion thruster is secured, to or as part of the PCB, in a manner that is offset from a center axis of the PCB (see Fig. 5, the thrusters are mounted at the corners of the cube offset from an axis passing through the center of the cube through the center of the baseplate board portion). 
Regarding claim 10, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim as discussed above also teaches wherein the PCB is integral with or part of said at least one side of the platform.
Regarding claim 11, Schilling teaches. an apparatus (cubic satellite 10 [0065] “FIG. 2 displays a first embodiment of a small satellite in a primarily cubic configuration.”) comprising: at least one power converter (the DC/DC converters of the accumulator power supply 126 and energy control system 130), including electrical components (the components show in Fig. 12 for 126 and 130), to provide operating power to at least one set of load terminals (the power provided to the output terminals from the 130 shown as outgoing arrows in Fig. 12); at least one circuit board (PCB) (baseplate board 48 and EPS plug in board 14) each including at least one layer at which electrical components are secured; and an electric-propulsion thruster (the plurality of thrusters 50), including a housing (the housing defined by 48 and the plurality of housing walls 46) providing a cavity (the collective of the housing walls 46 except for the 46 opposing 48) and having first and second structurally-rigid sidewall sections along the cavity (any first and second distinct pair of adjacent housing walls 46), the electric-propulsion thruster to propel the apparatus in response to a change in electrical-energy at the at least one set of load terminals (since the electric-propulsion thruster is an electrical subsystem, it would derive its operating power from the load terminals, as such, the electric propulsion thruster would propel the apparatus in response to a change in electrical-energy at the load terminals). 
Schilling as discussed above does not teach wherein the at least one circuit board is a printed circuit board (PCB) including at least one layer at which the electrical components are secured.
Dunn teaches additively manufacturing a satellite or spacecraft wherein the traces for the electrical components are printed into the structure (the walls of Schilling being the at least one layer) and the electronic components are secured to the traces of the layer during the manufacturing process ([0016] In an aspect, a satellite or other spacecraft may be additively manufactured in its entirety with electronic components placed and embedded within the structure itself. Using an additive manufacturing process, conductive traces may be printed into the structure during the manufacturing process, with electronic components attached robotically or manually in order to connect to the conductive traces and to the structure. In this manner, a satellite may be produced having no types of nuts, bolts, cables, wires, or other fastener. The satellite is a solid structure with a non-homogenous set of materials that together functions in the specified manner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling with Dunn so as to provide an integral structure where the structures of Dunn are reproduced as printed circuit boards to allow the fabrication of the satellite without any connectors or external wiring (see [0016] supra).
Schilling in view of Dunn as discussed above does not teach wherein the electrical component comprise at least one set of inductors and other electrical components.
Haque (Fig. 2 and Fig. 7) teaches a micropropulsion system having a plurality of plasma thrusters wherein each plasma thruster (Vacuum Arc Thruster 506) has an associated plasma power unit (PPU 505) each PPU comprising an inductor (801).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn with Haque so as to substitute the Vacuum Arc Thrusters and the associated PPU connectivity from micropropulsion system as taught by Haque for the plasma thrusters and undisclosed thruster power supply of Schilling since Haque teaches the configuration of Fig. 7 is expected to be a common form of small spacecraft micropropulsion ([0064] In FIG. 7, a plural set of vacuum arc Thruster Chains in an array configuration is presented, representing a common form of small spacecraft micropropulsion that is expected to be utilized in many space missions). Any adjacent pair of thrusters and their associated paired PPU’s would comprise at least one set of inductors and other electrical components with each PPU (one for each of the 4 thrusters 50) comprising a PCB any two comprising the first PCB and the second PCB. Since the entire structure of Schilling with Dunn and Haque is integral, the first and second structurally-rigid sidewall sections along the cavity would integrate the first PCB and the second PCB.
Schilling in view of Dunn and Haque as discussed above does not teach wherein the plurality of inductors is implanted in conductors traces in the PCB.
Kim teaches manufacturing inductors as implanted traces within a PCB (see Fig. 2 which shows an air core inductors implemented as PCB traces) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with Kim so as to provide the inductors as implanted in conductors traces in the PCB to facilitate greater degrees of miniaturization without sacrificing inductor performance (“Incorporation of miniaturized integrated power conversion subsystems, such as switching converters, into electronic systems has the potential to impact overall system size, improve energy utilization and increase system functionality, especially in systems requiring multiple levels of voltage or current for operation. … to achieve higher degrees of miniaturization in this frequency range without sacrificing inductor performance.”).
Regarding claim 12, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim as discussed above also teaches wherein the electric-propulsion thruster is an electro-thermal plasma-ion thruster (the vacuum arc thruster of Haque).
Regarding claims 13, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim does not expressly teach wherein the housing the housing is part of a platform, the platform being configured and arranged for a microsatellite including each PCB with a maximum dimension of less than 15 cm for height dimension and for length.
The recitation of “wherein the housing is a platform” has been construed as a capability, and since any structurally sound housing can be a platform, the apparatus as taught by Schilling in view of Dunn, Haque and Kim has been construed as reading on “wherein the housing is a platform”
The recitations of “the platform being configured and arranged for a microsatellite including each PCB of the first PCB and second PCB, wherein each of the first PCB and second PCB is characterized with a maximum dimension of less than 15 cm for its height dimension and for its length dimension” has been construed as merely a change is relative dimensions of the device as taught by Schilling in view of Dunn, Haque and Kim supra. As such,
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with the recited PCB dimensions and satellite size since per MPEP 2144 IV. A the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claims 3, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, Kim and Schein 6,818,853
Regarding claim 3, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim as discussed above also teaches wherein the electric-propulsion thruster is an electro-thermal plasma-ion thruster (the vacuum arc thruster of Haque), and the PCB is integral with or part of said at least one structurally rigid side wall (the entire satellite is additively manufactured as an integral structure), and included among the other electrical components are a capacitor (810). 
 Schilling in view of Dunn, Haque and Kim as discussed above does not teach wherein the inductors are air core inductors.
Schein teaches wherein the inductors for a vacuum arc thruster are air core inductors (col. 7 ll. 28-33 “The energy storage element 38 of FIG. 2 may be an iron or ferrite core inductor, or it may be an air core inductor. In the case of an air core inductor, it is possible to arrange its geometry to use the inductive field in combination with the charged particles emitted from the thruster such that a Lorenz force formed by the interaction of the charged particles and the inductor magnetic field increases the thrust”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with Schein so as to provide the inductors as air core inductors to provide the benefit of increased thrust.
Regarding claims 5 Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim as discussed above also teaches wherein the apparatus is a cubically-shaped satellite including another electric-propulsion thruster (any second of the plurality of 50 of Schilling as modified by Haque) and another PCB.
 Schilling in view of Dunn, Haque and Kim as discussed above does not teach wherein the inductors include air core inductors.
Schein teaches wherein the inductors for a vacuum arc thruster are air core inductors (col. 7 ll. 28-33 “The energy storage element 38 of FIG. 2 may be an iron or ferrite core inductor, or it may be an air core inductor. In the case of an air core inductor, it is possible to arrange its geometry to use the inductive field in combination with the charged particles emitted from the thruster such that a Lorenz force formed by the interaction of the charged particles and the inductor magnetic field increases the thrust”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with Schein so as to provide the inductors as air core inductors to provide the benefit of increased thrust.
Regarding claim 14, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim does not expressly teach wherein each of the first PCB and the second PCB has dimensions ranging from: 0.2 mm to 20 mm in thickness, 5 cm to 15 cm in height, and 5 cm to 30 cm in length.
The recitations of “dimensions ranging from: 0.2 mm to 20 mm in thickness, 5 cm to 15 cm in height, and 5 cm to 30 cm in length” has been construed as merely a change is relative dimensions of the device as taught by Schilling in view of Dunn, Haque and Kim supra. As such,
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with the recited PCB dimensions and satellite size since per MPEP 2144 IV. A the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
 Schilling in view of Dunn, Haque and Kim as discussed above is silent as to each of the at least one set of inductors is an air core inductor.
Schein teaches wherein the inductors for a vacuum arc thruster are air core inductors (col. 7 ll. 28-33 “The energy storage element 38 of FIG. 2 may be an iron or ferrite core inductor, or it may be an air core inductor. In the case of an air core inductor, it is possible to arrange its geometry to use the inductive field in combination with the charged particles emitted from the thruster such that a Lorenz force formed by the interaction of the charged particles and the inductor magnetic field increases the thrust”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with Schein so as to provide the inductors as air core inductors to provide the benefit of increased thrust.

Claims 4, 6, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, and Kief “Printing Multi-Functionality: Additive Manufacturing for CubeSats”
Regarding claim 4, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim as discussed above also teaches another electric-propulsion thruster (any second of the plurality of 50 of Schilling as modified by Haque) and another PCB (any second of the PPU’s of Schilling in view of Dunn and Haque), each electric-propulsion thruster being common to the housing (see Fig. 5 of Haque) and part of said at least one structurally-rigid side wall (see Fig. 5 of Haque).  Schilling in view of Dunn, Haque and Kim as discussed above does not teach wherein each PCB is common to the housing and part of at least one structurally rigid wall.
Kief teaches additively manufacturing CubeSats wherein wiring and electronics are embedded in the walls of the satellite (“Page 2 The two contributing contracts have strong correlation related to their consistent theme for AM in CubeSats. The common additive manufacturing innovation thread is embedding wiring and electronics into the walls of satellite structures, and applying that process to several different systems that make up satellite core components.” See also Introduction “… Our research focused on the 3U CubeSat platform, though the results can easily be adapted for larger (and smaller) spacecraft. These two programs, which are still in progress, will result in a key Industry capability that minimizes internal space currently used for spacecraft systems. Meeting that goal will result in even smaller satellites since greater internal space will then be available for sensors and experiments.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with Kief so as to provide the components of Schilling in view of Dunn, Haque and Kim as part of the walls so as to facilitate even smaller satellites since greater internal space will then be available for sensors and experiments.
Schilling in view of Dunn, Haque, and Kief as discussed above does not teach wherein the at least one structurally rigid wall is one of the at least one structurally rigid sidewalls.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, and Kief so as to place the PPU’s in at least one side wall since it has been held that it is an obvious extension of prior art principles to choose from a finite number of identified, predictable solutions (the PPU’s could be placed in either the top wall, the bottom wall or on the sidewall or any combination), with a reasonable expectation of success (additive manufacturing could place the PPU’s in any of the walls with equal ease, further, having one PPU in each side wall so as to be eqi-distant from its associated thruster would provide the benefit of equal path lengths to the PPU which would prevent variations in delays between the thrusters see Haque at [0065] which teaches that variations in lengths from a PPU to thruster can introduce delays or variations in thruster activation “Here, delays or variations can occur due to differing path lengths from the PPU 518 to the switched Thruster Heads 522-524 on an individual basis, and the complex behavior of single driver trigger pulse 517 being used to generate a higher frequency PPU output, which is then switched repeatedly to the appropriate thruster head”), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (E).
Regarding claim 6, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim as discussed above also teaches including another electric-propulsion thruster (any second of the plurality of 50 of Schilling as modified by Haque) and another PCB (any second of the PPU’s of Schilling in view of Dunn and Haque) and wherein said at least one structurally-rigid side wall includes multiple side sections (the 4 walls comprising the sidewall).
Schilling further teaches wherein each electric-propulsion thruster is common to the housing and part each is part of a respective one of the multiple side sections (see Fig. 5 each can be considered part of 2 of the side sections since they are mounted at the corners of the side wall)
 Schilling in view of Dunn, Haque and Kim as discussed above does not teach the PCB being configured and arranged along one of the multiple side sections.
Kief teaches additively manufacturing CubeSats wherein electric components are embedded into or mounted along the walls of the satellite (“Page 2 The two contributing contracts have strong correlation related to their consistent theme for AM in CubeSats. The common additive manufacturing innovation thread is embedding wiring and electronics into the walls of satellite structures, and applying that process to several different systems that make up satellite core components.” See also Introduction “… Our research focused on the 3U CubeSat platform, though the results can easily be adapted for larger (and smaller) spacecraft. These two programs, which are still in progress, will result in a key Industry capability that minimizes internal space currently used for spacecraft systems. Meeting that goal will result in even smaller satellites since greater internal space will then be available for sensors and experiments.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with Kief so as to provide the components of Schilling in view of Dunn, Haque and Kim as part of the walls so as to facilitate even smaller satellites since greater internal space will then be available for sensors and experiments.
 Schilling in view of Dunn, Haque and Kim and Kief as discussed above does not teach wherein each PCB is part of a respective one of the multiple side sections (which has been construed as reading on the another PCB as being configured and arranged along one of the multiple sidewalls) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, and Kief so as to place each of the PPU’s and is associated thruster in a respective one of the multiple side sections since it has been held that it is an obvious extension of prior art principles to choose from a finite number of identified, predictable solutions (the PPU’s and thrusters could be placed in either the top wall, the bottom wall or on any of the multiple side sections in any combination), with a reasonable expectation of success (additive manufacturing could place the PPU’s in any of the walls with equal ease, further, having one PPU in the same side section as an associated thruster, so as to be eqi-distant from its associated thruster would provide the benefit of equal path lengths to the PPU which would prevent variations in delays between the thrusters see Haque at [0065] which teaches that variations in lengths from a PPU to thruster can introduce delays or variations in thruster activation “Here, delays or variations can occur due to differing path lengths from the PPU 518 to the switched Thruster Heads 522-524 on an individual basis, and the complex behavior of single driver trigger pulse 517 being used to generate a higher frequency PPU output, which is then switched repeatedly to the appropriate thruster head”), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (E).
Regarding claims 16, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim does not teach wherein the inductors are arranged respectively along a planar surface as printed traces on or as part of a respective layer of the first PCB and the second PCB.
Kief teaches printing electronic components so as to be embedded within 3d printed structures (“We have demonstrated that by 3D printing antennas and embedding the cabling into the structure, typical wire damage can be averted, which will increase antenna reliability. The work performed in this activity is essential for creating the advanced antennas needed for small-SWAP communication systems. In printing a 3D high-frequency array, it is possible to reduce size while at the same time achieving gains in precision pointing accuracy and nulling interference. Figure 11 illustrates how these technologies are capable of fabricating intricately detailed substrates in multiple materials. The motivations and resulting benefits for this innovative hybrid technique for integrating electronics include: 1) full design freedom in terms of component placement, material deposition and gradient, interconnect routing and system geometries”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with Kief so as to provide the inductors of Schilling in view of Dunn, Haque and Kim as part of the layer in the first PCB and the second PCB so as to avert wire damage and increase component reliability.
Regarding claim 17, Schilling teaches a method comprising: providing a power converter (the DC/DC converters of the accumulator power supply 126 and energy control system 130) and a circuit board (baseplate board 48 and EPS plug in board 14) as an integrated unit in which the power converter is secured with the circuit board (see Fig. 6), the power converter including circuitry (the circuitry connecting the components shown in Fig. 12) and electrical components (the electrical components shown in Fig. 12) electrically connected to output terminals (power is provided to the output terminals from the 130 shown as outgoing arrows in Fig. 12); securing at least one electric-propulsion thruster circuit component (50 which includes an electric heater which is a type of thruster circuit component [0071] “Each frame rod 44 may comprise an electric heater, which allows to heat fuel in the frame rod 44 in order to provide the necessary fuel supply for the operations of the arc jet thruster 50”) to the circuit board (see Fig. 5, it is secured via the baseplate board 48’s connection to the housing walls 46); securing said at least one electric-propulsion thruster circuit component and the circuit board, as integrated with the power converter, to a platform (as shown in Fig. 6, all elements of the cubic satellite are secured to the platform defined by the collective of 46 and 48 when the cubic satellite is fully assembled), wherein said at least one electric-propulsion thruster circuit component is arranged along a structurally-rigid side wall of the platform (see Fig. 6a, the said at least one electric-propulsion thruster circuit component is arranged along 48, 66 and 78) and in response creating propulsion energy sufficient to move the platform (since the electric-propulsion thruster is an electrical subsystem, it would derive its operating power from the output terminals, as such, the electric propulsion thruster would propel the apparatus in response to a change in electrical-energy at the load terminals). 
Schilling as discussed above does not teach wherein the circuit board is a printed circuit board (PCB) including at least one layer at which the electrical components are secured.
Dunn teaches additively manufacturing a satellite or spacecraft wherein the traces for the electrical components are printed into the structure (the walls of Schilling being the at least one layer) and the electronic components are secured to the traces of the layer during the manufacturing process ([0016] In an aspect, a satellite or other spacecraft may be additively manufactured in its entirety with electronic components placed and embedded within the structure itself. Using an additive manufacturing process, conductive traces may be printed into the structure during the manufacturing process, with electronic components attached robotically or manually in order to connect to the conductive traces and to the structure. In this manner, a satellite may be produced having no types of nuts, bolts, cables, wires, or other fastener. The satellite is a solid structure with a non-homogenous set of materials that together functions in the specified manner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling with Dunn so as to provide an integral structure where the structures of Dunn are reproduced as printed circuit boards to allow the fabrication of the satellite without any connectors or external wiring (see [0016] supra).
Schilling as discussed above does not teach wherein the electrical component comprise inductors and other electrical components.
Haque (Fig. 2 and Fig. 7) teaches a micropropulsion system having a plurality of plasma thrusters wherein each plasma thruster (Vacuum Arc Thruster 506) has an associated plasma power unit (PPU 505) each PPU comprising an inductor (801).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn with Haque so as to substitute the Vacuum Arc Thrusters and the associated PPU connectivity from micropropulsion system as taught by Haque for the plasma thrusters and undisclosed thruster power supply of Schilling since Haque teaches the configuration of Fig. 7 is expected to be a common form of small spacecraft micropropulsion ([0064] In FIG. 7, a plural set of vacuum arc Thruster Chains in an array configuration is presented, representing a common form of small spacecraft micropropulsion that is expected to be utilized in many space missions).
 Schilling in view of Dunn and Haque as discussed above does not teach wherein the printed circuit is arranged along a structurally-rigid wall of the platform.
Kief teaches additively manufacturing CubeSats wherein wiring and electronics are embedded in the walls of the satellite (“Page 2 The two contributing contracts have strong correlation related to their consistent theme for AM in CubeSats. The common additive manufacturing innovation thread is embedding wiring and electronics into the walls of satellite structures, and applying that process to several different systems that make up satellite core components.” See also Introduction “… Our research focused on the 3U CubeSat platform, though the results can easily be adapted for larger (and smaller) spacecraft. These two programs, which are still in progress, will result in a key Industry capability that minimizes internal space currently used for spacecraft systems. Meeting that goal will result in even smaller satellites since greater internal space will then be available for sensors and experiments.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque with Kief so as to provide the components of Schilling in view of Dunn and Haque as part of the walls so as to facilitate even smaller satellites since greater internal space will then be available for sensors and experiments.
Schilling in view of Dunn, Haque, and Kief as discussed above does not teach wherein the structurally-rigid wall is a sidewall.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, and Kief so as to place the PPU’s in at least one side of the structurally rigid sidewalls (any one of 48, 66, 78) and wall since it has been held that it is an obvious extension of prior art principles to choose from a finite number of identified, predictable solutions (the PPU’s could be placed in either the top wall, the bottom wall or on the sidewall or any combination), with a reasonable expectation of success (additive manufacturing could place the PPU’s in any of the walls with equal ease, further, having one PPU in each side wall so as to be eqi-distant from its associated thruster would provide the benefit of equal path lengths to the PPU which would prevent variations in delays between the thrusters see Haque at [0065] which teaches that variations in lengths from a PPU to thruster can introduce delays or variations in thruster activation “Here, delays or variations can occur due to differing path lengths from the PPU 518 to the switched Thruster Heads 522-524 on an individual basis, and the complex behavior of single driver trigger pulse 517 being used to generate a higher frequency PPU output, which is then switched repeatedly to the appropriate thruster head”), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (E).
Schilling in view of Dunn and Haque and Kief as discussed above does not teach wherein the plurality of inductors are configured as and correspond to printed conductive traces of the PCB.
Kim teaches wherein the plurality of inductors are configured as and correspond to printed conductive traces of the PCB. (see Fig. 2 which shows an air core inductors implemented as PCB traces) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn and Haque and Kief with Kim so as to provide the inductors as implanted in conductors traces in the PCB to facilitate greater degrees of miniaturization without sacrificing inductor performance (“Incorporation of miniaturized integrated power conversion subsystems, such as switching converters, into electronic systems has the potential to impact overall system size, improve energy utilization and increase system functionality, especially in systems requiring multiple levels of voltage or current for operation. … to achieve higher degrees of miniaturization in this frequency range without sacrificing inductor performance.”).

Regarding claims 18, Schilling in view of Dunn, Haque, Kief and Kim teaches the invention as discussed above.
Schilling further teaches wherein the platform is cubically-shaped (see Fig. 5) and configured for a microsatellite ([0072] FIG. 6 displays, in individual FIGS. 6a to 6d, assembly steps of an embodiment of a small satellite 10 according to the invention) and wherein said structurally-rigid side wall is at least part of one of multiple sections of respective walls of the microsatellite (see Fig. 6). 
Regarding claims 20, Schilling in view of Dunn, Haque, Kief and Kim teaches the invention as discussed above.
Schilling in view of Dunn, Haque, Kief and Kim also teaches wherein said at least one electric-propulsion thruster circuit component is secured to or as part of the PCB (the entire system is integrally manufactured using additive manufacturing).
Schilling further teaches the at least one electric-propulsion thruster as offset from a center axis of the PCB (it is offset from the axial center line of the PCB) and further including a platform base (48) to support said at least one electric-propulsion circuit component (see Fig. 6a and 6d), wherein the platform base is arranged with the PCB being along or as part of the structurally rigid side wall (the PCB being part of 48 reads on the PCB being part of the structurally rigid side wall, and all of the PCB’s are long 48 which has been construed as the structurally rigid side wall see fig. 6a-6d).
The recitation of “wherein the platform base is configured and arranged without any one thickness, width or length dimension being greater than 25 cm” has been construed as a recitation of a relative dimension. As such,
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, , Kief and Kim with the recited platform base dimension since per MPEP 2144 IV. A the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, Kim and Grieg “Pocket Rocket: An electrothermal plasma micro-thruster”
Regarding claims 7 and 15, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
 Schilling in view of Dunn, Haque and Kim as discussed above does not teach wherein the power converter is configured and arranged with the inductors and other electrical components to cause, during operation, an output signal pulsing between 10 MHz and 30 MHz or beyond 10 MHz.
Grieg teaches an electrothermal microthruster (pocket rocket) with a power converter comprising an inductor and other electrical components (see Fig. 2.2 page 22 and see page 21, the inductor and capacitors in the impedance matching network “The use of RF power introduces complexities into the system in regards to impedance matching. The RF generator and all cables used for connecting components are designed with 50 impedance. However, the impedance of a typical laboratory plasma varies widely and an intermediate electrical component known as a matching network must be placed between the generator and Pocket Rocket to make the discharge and matching network combine to give a 50 total impedance. For this work, a Pi-matching network consisting of four capacitors (two variable and two fixed capacitance) and a hand wound inductor, with schematic shown in Figure 2.2(a), matches the impedance of the plasma to the 50 impedance of the generator and cables”), wherein during operation the power converter causes an output signal pulsing between 10 MHz and 30 MHz or beyond 10 MHz (page21 “Radio-frequency (RF) power at 13.56 MHz is coupled to the Pocket Rocket discharge through the annular copper powered electrode”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with the pocket rocket and power converter of Grieg to provide a thruster for a small satellite operable with extremely low relative input power (see Table 1.1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, Kim and Wikipedia “CubeSat”.
Regarding claim 9, Schilling in view of Dunn, Haque and Kim teaches the invention as discussed above.
Schilling further teaches a platform base (48) for a nano-or pico satellite ([0020] “According to the invention, a small satellite capable to fly in formation, in particular a nano- or pico-satellite”).
 Schilling in view of Dunn, Haque and Kim does not expressly teach wherein the platform base is configured and arranged with dimensions not greater than 10 cm cube.
Wikipedia teaches that 1U CubeSats are a type of cubic pico-satellite having a 10cm x10cm x 10cm size (“A CubeSat (U-class spacecraft) is a type of miniaturized satellite for space research that is made up of multiple cubic modules of 10 cm × 10 cm × 10 cm size”… “Different classifications are used to categorize such miniature satellites based on mass. 1U CubeSats belong to the genre of picosatellites.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with Wikipedia so as to provide the cubic pico-satellite of Schilling in view of Dunn, Haque and Kim in a 1U CubeSat form factor to reduce the cost of deployment, minimize risk to the rest of the launch vehicle and payloads, take away the amount of work required for mating a piggyback satellite with its launcher, enable quick exchanges of payloads and allow utilization of launch opportunities on short notice (“The CubeSat specification accomplishes several high-level goals. The main reason for miniaturizing satellites is to reduce the cost of deployment: they are often suitable for launch in multiples, using the excess capacity of larger launch vehicles. The CubeSat design specifically minimizes risk to the rest of the launch vehicle and payloads. Encapsulation of the launcher–payload interface takes away the amount of work that would previously be required for mating a piggyback satellite with its launcher. Unification among payloads and launchers enables quick exchanges of payloads and utilization of launch opportunities on short notice”).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, Kief, Kim and Grieg
Regarding claim 19, Schilling in view of Dunn, Haque, Kief, and Kim teaches the invention as discussed above.
Schilling in view of Dunn, Haque, Kief and Kim does not teach wherein during operation of the power converter, pulsing an output signal at the output terminals at least one frequency in a range between 10 MHz and 30 MHz, and included among the other electrical components are an air core inductor and a capacitor.
Grieg teaches an electrothermal microthruster (pocket rocket) with a power converter comprising an air core inductor (page 21 “The hand wound inductor is constructed of 5 mm thick copper wire wound into 4.25 loops with 75 mm diameter and a total length of 85 mm”) and a capacitor (see Fig. 2.2 page 22 and see page 21, the inductor and capacitors in the impedance matching network “The use of RF power introduces complexities into the system in regards to impedance matching. The RF generator and all cables used for connecting components are designed with 50 impedance. However, the impedance of a typical laboratory plasma varies widely and an intermediate electrical component known as a matching network must be placed between the generator and Pocket Rocket to make the discharge and matching network combine to give a 50 total impedance. For this work, a Pi-matching network consisting of four capacitors (two variable and two fixed capacitance) and a hand wound inductor, with schematic shown in Figure 2.2(a), matches the impedance of the plasma to the 50 impedance of the generator and cables”), wherein during operation the power converter causes an output signal pulsing between 10 MHz and 30 MHz or beyond 10 MHz (page21 “Radio-frequency (RF) power at 13.56 MHz is coupled to the Pocket Rocket discharge through the annular copper powered electrode”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque Kief and Kim with the pocket rocket and power converter of Grieg to provide a thruster for a small satellite operable with extremely low relative input power (see Table 1.1).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, Kief, Kim and Savage 2017/0011835. 
Regarding claim 21, Schilling in view of Dunn, Haque, Kief and Kim teaches the invention as discussed above.
Schilling in view of Dunn, Haque, Kief and Kim as discussed above does not teach wherein the inductor is a toroidal air core inductor.
Kim teaches microfabricated toroidal inductors intended for power electronics applications (See Fig. 1).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kief with Kim so as to make each of the plurality of air core inductors is an air core toroidal inductor since air coil toroidal inductors facilitate ultracompact dc-dc converters switching at a high frequency (page 6 "We believe these metalized polymer core toroidal inductors could be a candidate for energy storage elements in ultracompact dc-dc converters switching at a high frequency”)
Schilling in view of Dunn, Haque, Kief and Kim as discussed above does not teach wherein the least one air core toroidal inductor is formed at least in part by traces of the PCB.
Savage teaches manufacturing an entire inductor using a three-dimensional additive manufacturing process and a multilayer printed circuit board fabrication method ([0082] Depending on the implementation, dielectric substrate 302, adjustable inductor 300 implemented in association with dielectric substrate 302, or both may be fabricated using at least one of a three-dimensional additive manufacturing method, a multilayer printed circuit board fabrication method, a multilayer microfabrication process, or some other type of fabrication process. In one illustrative example, without limitation, a micro dispense pumping system may be used to perform three-dimensional printing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque , Kief and Kim with Savage so as to extend the teaching of Dunn’s additive manufacturing of PCB traces to form the air core toroidal inductors at least in part by traces of the PCB since Savage teaches it is known to form inductors via a three-dimensional additive manufacturing process and a multilayer printed circuit board fabrication method.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Dunn, Haque, Schein, Lictin 2018/0010586, Ajram 2009/0015215 and Kim. 
Regarding claim 22, per the rejection of claim 11 supra, Schilling in view of Dunn, Haque and Kim teaches “An apparatus comprising: a plurality of inductors; at least one printed circuit board (PCB) (either of the first PCB or second PCB) including at least one layer at which certain electrical components and inductors, are secured; an electric thruster to propel the apparatus in response to a change in electrical-energy at least one set of load terminals; at least one power converter, to provide operating power to the at least one set of load terminals, and including the plurality of inductors and the certain electrical components; a housing that provides a cavity defined in part by first and second structurally-rigid sidewall sections of the housing, and wherein the first and second structurally-rigid sidewall sections are respectively integrated with or secured to the at least one PCB”. Schilling further teaches wherein the electric thruster is an electro-thermal plasma-ion thruster (arc jet [0071] “ Each frame rod 44 may comprise an electric heater, which allows to heat fuel in the frame rod 44 in order to provide the necessary fuel supply for the operations of the arc jet thruster 50”) and wherein the housing is integrated with a platform (48). Schilling in view of Dunn, Haque and Kim as discussed further teaches the at least one PCB includes printed circuit inductor traces for the inductors since Dunn as discussed above teaches forming the traces for the electrical components (which includes the inductors) as PCB traces and wherein the power is supplied to the spacecraft systems via DC-DC converters ([0040] In this embodiment, an electric power system of a small satellite, in particular a pico-satellite, is proposed according to the invention in which a power generation is provided, for example on the basis of solar cells, arranged on the outer sides of the housing walls, and additionally inside an energy storage is arranged, for example as rechargeable accumulator or as a fuel cell or the like. The energy storage can be charged by the solar cells. Both the solar cells and the energy storage can provide power to the electrical system of the small satellite, wherein different cascaded voltage levels can be provided, which can be separately switched-off in case of failure. This provides a redundant energy generation, storage, conversion and distribution. Here several DC/DC converter for providing operating voltage from the can photovoltaic cells may be provided)
 Schilling in view of Dunn, Haque and Kim as discussed above does not teach wherein the inductors are air core inductors.
Schein teaches wherein the inductors for a vacuum arc thruster are air core inductors (col. 7 ll. 28-33 “The energy storage element 38 of FIG. 2 may be an iron or ferrite core inductor, or it may be an air core inductor. In the case of an air core inductor, it is possible to arrange its geometry to use the inductive field in combination with the charged particles emitted from the thruster such that a Lorenz force formed by the interaction of the charged particles and the inductor magnetic field increases the thrust”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim with Schein so as to provide the inductors as air core inductors to provide the benefit of increased thrust.
Schilling in view of Dunn, Haque and Schein as discussed above does not teach said at least one power converter includes an RF power supply integrated with the electro-thermal plasma-ion thruster.
Lichtin teaches integrating an RF power supply with an arc jet thruster ([0047] RF start power supply 504, when coupled to feed line 523 by control module 522. may generate an oscillating, radio-frequency electrical signal that is transmitted, via power teed line 523 to the space between anode 516 and cathode 524. The RF start power supply 504 may provide a signal that oscillates with a frequency in the radio frequency range such as a frequency of greater than 1 MHz. The RF signal supplied by RF start power supply 504 may cause ionization between cathode 524 and anode 516 within the propellant gas as it flows therethrough. An arc is then maintained using the continuous direct-current power supply 520 even though the voltage difference across the electrodes at any given time is substantially less that that provided by a high voltage DC power supply. In this way, the propellant flow may provide thrust to the spacecraft that is enhanced by the energy provided by an arc that is generated with a significantly reduced start voltage, thereby reducing the stress (and eventual wear) of the electrodes. The RF signal power provided by RF start power supply 504 may be, for example, between 0 W and 300 W. The maximum voltage difference supplied by continuous direct-current power supply 520 may, for example, be 150 V)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque and Kim and Schein with Lictin so as to provide the at least one power converter with and RF power supply integrated with the electro-thermal plasma-ion thruster (thereby providing a direct- current radio-frequency power inverter) to reduce the required start voltage for the electro-thermal plasma-ion thruster.
Schilling in view of Dunn, Haque, Schein and Lictin does not teach wherein the direct- current radio-frequency power inverter is a switched mode direct-current radio-frequency power inverter.
Ajram teaches including a switched DC-DC converter with an Radio Frequency Power Amplifier (RFPA) ([0006] “A DVB power supply is a high-efficiency switched regulator (such as a buck or buck-boost DC-to -DC converter) that adjusts the DC supply level for power to the RFPA according to a desired RF power level. A DVB power supply achieves high power efficiency and increases the autonomy of the battery).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, Schein and Lictin with Arjam so as to provide the direct- current radio-frequency power inverter as a switched mode direct- current radio-frequency power inverter to provide high power efficiency.
Schilling in view of Dunn, Haque, Schein and Lictin as discussed above does not teach wherein each of the plurality of air core inductors is an air core toroidal inductor that is configured as and corresponds to one of the printed circuit inductor traces of the PCB along a planar surface of said at least one PC.
Kim teaches wherein each of the plurality of air core inductors is an air core toroidal inductor that is configured as and corresponds to one of the printed circuit inductor traces of the PCB along a planar surface of said at least one PCB (see Fig. 2 which shows an air core inductors implemented as inductor traces along PCB a planar surface of said at least one PCB) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, Schein and Lictin with Kim so as to provide the inductors as implanted in conductors traces in the PCB to facilitate greater degrees of miniaturization without sacrificing inductor performance (“Incorporation of miniaturized integrated power conversion subsystems, such as switching converters, into electronic systems has the potential to impact overall system size, improve energy utilization and increase system functionality, especially in systems requiring multiple levels of voltage or current for operation. … to achieve higher degrees of miniaturization in this frequency range without sacrificing inductor performance.”).
Regarding claim 23, Schilling in view of Dunn, Haque, Schein, Lictin and Kim teaches the invention as discussed above.
The recitations of “wherein each of the at least one PCB has a maximum dimension of less than 15 cm for its height dimension and for its length dimension” has been construed as merely a change is relative dimensions of the device as taught by Schilling in view of Dunn, Haque, Schein, Lictin and Kim supra. As such,
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schilling in view of Dunn, Haque, Schein, Lictin and Kim with the recited PCB dimensions since per MPEP 2144 IV. A the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Response to Arguments
Applicant asserts that the references do not teach the inductors as formed from the one or more printed circuit traces. This asserted deficiency has been addressed by new teachings from Kim "Microfabrication of air core power inductors with metal-encapsulated polymer vias"
Applicant asserts that modification with Kief would render the resulting combination inoperable (The traces of Kief would be unable to handle the high currents present in the operation of the thrusters of Haque). In support applicant asserts that Kief's teaching are limited to antennas.  However, the teaching from Kief are generally directed towards embedding wiring and electronics into the walls of satellite structures.  Per Kief "The common additive manufacturing innovation thread is embedding wiring and electronics into the walls of satellite structures, and applying that process to several different systems that make up satellite core components."  Since Kief teaches "applying that process to several different systems that make up satellite core components" it would have been obvious for one of ordinary skill in the art scale the wirings as needed (so as to support the current requirements as needed).  See also MPEP 2145 III. The "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."
Regarding claim 17, applicant asserts that the reference fails to teach a power converter and a PCB as an integrated unit in which the power converted is secured with the PCB and the power converted includes inductors and other electrical components electrically connected to the output terminals.  However, All of the recited limitations are taught and applicant has not provided reasoning as to why any of the teachings are deficient.
Regarding the prior art references failing to teach inductive traces specifically,  Since Kief teaches "applying that process to several different systems that make up satellite core components", it would have been obvious to apply Kief’s teachings to inductor traces.  Applicant’s remaining arguments have been addressed by the incorporation of the new teachings from Kim cited supra.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741